Citation Nr: 0639261	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-38 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, secondary to the 
service-connected diabetes mellitus, type II.  

2. Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, secondary to the 
service-connected diabetes mellitus, type II.  

3. Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.  

4. Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2003 and April 2004 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In December 2005, the veteran appeared at a hearing before 
the undersigned.  During the hearing, he submitted additional 
evidence and waived his right to have it initially considered 
by the RO.  See 38 C.F.R. § 20.1304(c) (2006).  A transcript 
of the hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

In December 2005, the veteran testified that due to his 
service-connected peripheral neuropathy of the lower 
extremities his legs were unstable and he had a tingling 
sensation from his waist to his toes.  The veteran also 
testified that due to his service-connected diabetes 
mellitus, type II, he developed peripheral neuropathy of the 
upper extremities.  

A private medical report, dated in May 2004, shows that the 
veteran underwent an electrodiagnostic evaluation for 
complaints of pain and numbness in the left arm.  The 
pertinent finding was mild peripheral neuropathy in the left 
upper extremity.  

In October 2004, a private physician stated that although the 
veteran's peripheral neuropathy was mild on EMG 
(electromyography) testing, it was severe on neurological 
testing in that he had loss of all ankle jerks, loss of 
nearly 90 percent of the vibratory sensation over the 
anterior tibia, and symptoms of cramping, numbness, and 
tickling in the upper extremities. 

As for the claims of service connection for peripheral 
neuropathy of the upper extremities, the evidence of record 
is unclear as to whether the veteran currently has peripheral 
neuropathy of the upper extremities.  

As for the claims for increase for peripheral neuropathy of 
the right and left lower extremities, in light of the above 
private medical evidence, the Board determines a need to 
verify the current severity of the veteran's peripheral 
neuropathy of the lower extremities.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Obtain copies of VA records from the 
Columbia VA Medical Center since October 
2005.   

3. Schedule the veteran for a VA 
neurological examination, including 
electrodiagnostic testing, to determine 
whether the veteran has peripheral 
neuropathy of the upper extremities due to 
diabetes mellitus and to determine the 
current level of disability due to 
service-connected peripheral neuropathy of 
the lower extremities.  The claims folder 
must be made available to the examiner for 
review. 


4.  After the above action is completed, 
adjudicate the claims.  If any benefit 
sought is denied, the veteran should be 
provided a supplemental statement of the 
case, and the case should be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



